Citation Nr: 0007087	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury with associated headaches.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for hearing loss in the 
left ear.

4.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), rated as 10 percent 
disabling from September 8, 1992, and rated as 30 percent 
disabling effective from April 23, 1999.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1993 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).

The Board notes that in a letter dated in October 1999 the 
veteran presented argument pertaining to a claim for an 
earlier effective date for restoration of benefits which were 
affected by his recent incarceration.  However, the Board 
notes that this matter is not before the Board at this time 
and is referred to the RO for any appropriate action.


REMAND

The Board finds that there may be additional evidence 
available which is relevant to the issues on appeal.  The 
Board notes that the veteran submitted a notification letter 
from the Social Security Administration (SSA) dated in 
November 1998 which shows that he was denied Supplemental 
Security Income benefits on the basis that the veteran was 
not found to be disabled.  The letter indicates that the 
decision was based on VA medical records and on a report 
dated in October 1998 by James Armstrong, M.D.  The latter 
medical evidence from Dr. Armstrong has not been presented or 
secured.  During a hearing held in December 1998, the veteran 
indicated that he believed that a copy of the Social Security 
examination report which was prepared by Dr. Armstrong had 
been forwarded to the VA Medical Center in Kansas City.  The 
RO subsequently requested medical records from that medical 
center; however, the records which were obtained did not 
include the report by Dr. Armstrong.  No further efforts were 
made to obtain the report, such as contacting Dr. Armstrong 
directly or attempting to obtain a copy from the Social 
Security Administration.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Where service connection has 
already been established for a disability and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well-grounded claim.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board finds that the veteran's claim for an 
increased rating for PTSD is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Consequently, VA has a statutory 
duty to assist the veteran in the development of his claim 
mandated by 38 U.S.C.A. § 5107(a).  

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  As noted, the duty to assist the appellant 
in the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the medical records upon which the 
SSA decision was based as such records may be relevant to the 
claim for an increased rating for PTSD.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

Moreover, in a written statement dated in June 1999, the 
veteran indicated that the SSA evidence would help to 
substantiate his service connection claims.  As noted, the 
Board recognizes that there is some duty to assist the 
veteran in the completion of his application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) even where 
his claims appear to be not well-grounded where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 8 
Vet. App. 459 (1996); and Robinette v. Brown, 8 Vet. App. 69 
(1995), as modified in this context by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In the instant case, however, the 
veteran has identified the medical records upon which the SSA 
decision was based as records which would support a well-
grounded claim.  Thus, the VA, at the least, has a duty to 
inform the veteran under 38 U.S.C.A. § 5103(a) to submit such 
records on his behalf.  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  However, since such records must be obtained in 
the context of the veteran's increased rating claim, the 
veteran need not necessarily be informed that he must submit 
such records.  In any event, a Board decision on the service 
connection claims will be deferred at this time in light of 
these factors. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security benefits and especially 
the examination report prepared by James 
Armstrong, M.D. in October 1998.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  After completing any 
additionally indicated action, and if any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


